   Case:19-03969-EAG13 Doc#:20 Filed:12/11/19 Entered:12/11/19 14:54:51                                                             Desc: Main
                       IN THE UNITED STATES BANKRUPTCY
                                Document    Page 1 of 1 COURT
                                                FOR THE DISTRICT OF PUERTO RICO

IN RE:

ANA T FIGUEROA ROMAN                                                                         CASE NO. 19-03969-BKT
                                                                                             CHAPTER 13
   DEBTOR(S)
                                                                                                **AMENDED DOCUMENT**

                                                  TRUSTEE'S REPORT ON CONFIRMATION
1. The applicable commitment period is: 3 years

2. The liquidation value of the estate is $: To be determined

3. The general unsecured pool is $: 0.00



               AMENDED PLAN DATE: September 25, 2019                                          PLAN BASE: $14,040.00

TRUSTEE'S COMMENTS AND RECOMENDATIONS DATED: 12/11/2019
                            FAVORABLE                                                             X UNFAVORABLE
  1. [X] FAILS LIQUIDATION VALUE TEST § 1325(a)(4):

  (1) Per debtor’s testimony at this 341 and disclosure in schedules, debtor avers that she sold a lot of land
worth approximately $95,000.00 on January 16, 2018 (less than 2 years from filing). She avers sold the same for
$15,000.00. Trustee is evaluation possible avoidance. Debtor submitted to Trustee an appraisal of the real
property transferred as well as copy of the sales deed. In order to assist Trustee in performing his duties,
Debtor is to provide the following: Physical and postal address of Mr. Nomar Andre Torres Laboy( Transferee)
or any contact information available.




NOTICE: This report anticipates Trustee’s position as per 11 USC § 1302(b)(2) a copy of which has been served upon counsel for debtor(s). Copies
    are available to parties in interest at the Trustee’s Office.

                                                                                        /s/ Pedro R Medina
                                                                                        Pedro R Medina
Atty: IGNACIO GARCIA FRANCO*                                                            USDC #226614
                                                                                         ALEJANDRO OLIVERAS RIVERA
                                                                                         Chapter 13 Trustee
                                                                                         PO Box 9024062, Old San Juan Station
                                                                                         San Juan PR 00902-4062
                                                                                        CCC - RS
